Name: 75/645/EEC: Commission Decision of 17 October 1975 on the reform of agricultural structures in the Netherlands pursuant to Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production; NA;  Europe
 Date Published: 1975-11-05

 Avis juridique important|31975D064575/645/EEC: Commission Decision of 17 October 1975 on the reform of agricultural structures in the Netherlands pursuant to Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) Official Journal L 286 , 05/11/1975 P. 0019 - 0020COMMISSION DECISION of 17 October 1975 on the reform of agricultural structures in the Netherlands pursuant to Directives No 72/159/EEC and No 72/160/EEC (Only the Dutch text is authentic) (75/645/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) of 17 April 1972 on the modernization of farms, and in particular Article 18 (3) thereof; Having regard to Council Directive No 72/160/EEC (2) of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement; Whereas in its Decision No 74/257/EEC (3) of 18 April 1974 and Decision No 75/7/EEC (4) of 27 November 1974, the Commission determined that the measures described in detail in the abovementioned Decisions for the implementation of Directives No 72/159/EEC and No 72/160/EEC satisfied the conditions for financial contribution by the Community; Whereas on 22 May, 4 June, 12 June and 17 July 1975 the Netherlands Government notified the following laws, regulations and administrative provisions: - Decision No 143 of the Foundation administering the Agricultural Development and Reorganization Fund on the introduction of an amended system of aid for the improvement of farm buildings, - Decision of the Minister for Agriculture and Fisheries of 23 January 1975 on a system of aid for certain agricultural work of a technical nature, - Decision No 148 of the Foundation administering the Agricultural Development and Reorganization Fund amending Decisions No 102 and No 125, - Decision No 138 of the Foundation administering the Agricultural Development and Reorganization Fund amending Decision No 103 (decision on compensation paid to farmers leaving agriculture). Whereas Article 18 (3) of Directive No 72/159/EEC and Article 9 (3) of Directive No 72/160/EEC require the Commission to determine whether, having regard to the objectives of those Directives and to the need for a proper connection between the various measures, the draft laws, regulations and administrative provisions communicated comply with the said Directives and thus satisfy the conditions for financial contribution to common measures within the meaning of Article 15 of Directive No 72/159/EEC and Article 6 of Directive No 72/160/EEC; Whereas the measure provided for in the abovementioned Decision No 143 still complies with the conditions set out in the first subparagraph of Article 14 (2) and Article 1 (1) of Directive No 72/159/EEC, taking into account the smallness of the investment eligible for aid and its exceptional nature; Whereas the abovementioned decision of the Minister for Agriculture and Fisheries of 23 January 1975 complies with the conditions set out in Article 14 (1) and the first subparagraph of Article 14 (2) of Directive No 72/159/EEC ; whereas, in so far as the proposed aid is higher in the case of certain investments than allowed pursuant to the Directive, such aid can be considered compatible with the objectives of the Directive, taking into account the nature of the investments; Whereas the abovementioned Decision No 148 complies with the conditions set out in Article 4 of Directive No 72/159/EEC; Whereas Decision No 103 of the Foundation administering the Agricultural Development and Reorganization Fund (decision on compensation paid to farmers leaving agriculture) still complies with the objectives of Directive No 72/160/EEC, after amendment by the abovementioned Decision No 138; Whereas the EAGGF Committee has been consulted on the financial aspects of the Decision of 23 January 1975; Whereas the measures provided for in this Decision are in, accordance with the Opinion of the Standing Committee on Agricultural Structures, (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 141, 24.5.1974, p. 4. (4)OJ No L 2, 4.1.1975, p. 32. HAS ADOPTED THIS DECISION: Article 1 The measures specified in Commission Decision No 74/257/EEC of 18 April 1974 and Commission Decision No 75/7/EEC of 27 November 1974 for the reform of agricultural structures in the Netherlands pursuant to Directives No 72/159/EEC and No 72/160/EEC still satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive No 72/159/EEC and Article 6 of Directive No 72/160/EEC, after account has been taken of Decisions Nos 138, 143 and 148 of the Foundation administering the Agricultural Development and Reorganization Fund and the Decision of the Minister for Agriculture and Fisheries of 23 January 1975. Article 2 The measure proposed in the Decision of the Ministry for Agriculture and Fisheries of 23 January 1975 satisfies the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive No 72/159/EEC in so far as it will be granted, by way of supplement to the aid measures proposed in Decisions No 102 and No 125 of the Foundation administering the Agricultural Development and Reorganization Fund, to farms which will be aided by the said Decisions. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 17 October 1975. For the Commission P.J. LARDINOIS Member of the Commission